The Court, Wootten, J.,
charged the jury. As the defendant contends that the note was void because of the alleged fraud committed by Sipperly, the payee, upon Lockwood, the maker of it, and by means of which he fraudulently obtained it from him, as he alleges, the jury must be satisfied from the evidence that such fraud was committed as alleged, and further, that the plaintiff, McCarty, the endorsee, and present holder of it, had knowledge of such fraud when he received it from Sipperly, or their verdict should be for the plaintiff for the amount of the note with interest. Otherwise, it should be for the defendant.
The jury did not agree on a verdict.